—In an action to recover damages, inter alia, for negligence, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated November 29, 1993, as denied the branch of her motion which was to amend the complaint by adding a cause of action sounding in legal malpractice against the defendant Robert E. Koke.
Ordered that the order is affirmed, with costs.
The record demonstrates that there is an absence of privity of contract between the plaintiff and the defendant Robert E. Koke. Accordingly, the Supreme Court properly held that the proposed amendment of the complaint, which sought to add a cause of action against Koke for damages for legal malpractice, is without merit (see, Weiss v Manfredi, 83 NY2d 974). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.